Letton, J.
A motion for rehearing has been filed in this case supported by two printed briefs, and an exhaustive oral argument has been made. The principal complaint is that the court erred in its conclusion upon the question whether there was prejudicial error in the overruling of certain challenges for cause made by the defendant upon the voir dire examination of certain jurors. This has required a reexamination of the record with respect to the proceedings upon the impaneling of the jury. The bill of exceptions contains the voir dire examination of 49 persons. It further shows that 13 of these were excused upon the court’s own motion, they being clearly disqualified; that 11 jurors were excused for cause upon the challenge of the state, and that 6 were excused upon the defendant’s challenge for cause. The bill of exceptions further shows that 12 jurors, none of whom were challenged for cause, sat upon the trial, leaving 7 jurors unaccounted for. The bill of exceptions does not disclose whether these jurors or any of them were challenged peremptorily by either the state or the defendant, and, hence, fails to show that the defendant exhausted his peremptory challenges in order to oust the jurors whom he claims were erroneously retained. The transcript of the record, so far as it relates to the impaneling of the jury, shows that the impaneling began upon the 18th day of November, 1907, at 1:30 o’clock P. M.; that the impaneling continued during the remainder of that day and during the 19th, and was completed on the 20th; that upon the 21st day of November the jurors were duly impaneled and sworn, the state be*167gan the offer of its evidence, and at 6 o’clock P. M. an adjournment was taken until the next morning. Following these entries, the record recites that on the 21st of November there was filed in the office of the clerk of the district court the “jury list.” This paper contains a list of names of 75 persons arranged in vertical column. Opposite the names of many of these persons are the words “Challenged for cause”; but there is nothing to show by whom tíiese persons were challenged, for what reason they were challenged, or what disposition was made of the challenge. Opposite the names of others is the abbreviation “Deft.” or the word “State”, followed by a number, for example: “Deft. 4, Deft. 9,” and so on; but there is nothing but inference from marks to show that these persons were challenged for cause or peremptorily or were excused or discharged from the panel. The paper is entirely typewritten, and is evidently not an original, but a' copy, though certified to be the original list. In this condition of the record, the questions attempted to be raised upon the motion for rehearing as to error in sustaining challenges for cause cannot be considered, since there is no proof of the facts upon which the argument is predicated. A paper not made a part of the record by statute must be embodied in the bill of exceptions and made a part of the record by the trial court under its certificate; otherwise its insertion in the transcript is unauthorized and of no effect, and it is no evidence of the proceedings taken in the lower court. The clerk’s certificate could not make this paper a part of the record. Jordan & Miller v. Quick, 11 Ia. 9; State v. Jones, 11 Ia. 11. This rule is founded on sound reason, for it would be grossly unfair to a trial judge if a recital of the proceedings taken and a history of his rulings made during the trial should be made a part of the record to be considered by a reviewing court, without allowing him the opportunity to determine the truth or falsity of such recitals before it became crystallized into the record. This is the very reason for the law as to presentation and allowance of bills of excep*168tions. To hold otherwise would, in all probability, give rise to unnumbered evils, and the only safe rule is to adhere to that course which both law and reason dictate.
A long time after the submission of the case, and four months after the opinion was handed down, the plaintiff in error filed a motion for leave to withdraw the bill of exceptions for the purpose of applying to the trial judge for leave to make the paper referred to a part of the bill of exceptions. We are inclined to think that the power of.,, the district judge to allow an amendment to the bill of exceptions expired with the time allowed by statute in which to allow and settle the bill, but, if he still has the power to allow an amendment to the bill, the addition to the bill of exceptions of the paper marked “Jury list” would still fail to supply the necessary evidence of what took place during the impaneling of the jury. A motion asking leave to withdraw a record for the purpose of attempting to amend a bill of exceptions in the respect prayed in this case comes too late when it is not presented until long after the time for settling the bill has expired, nine months after the docketing of the error proceedings in this court, five months after the filing of an opinion in the case, and four months after the filing of the motion for rehearing. But, as we have said, even if attached to the bill of exceptions, the paper would not supply the necessary proof.
We do not wish to be understood as holding that it is necessary to preserve the voir dire examination of each and every juror, whether challenged or not, in order to review such alleged errors and thus unnecessarily encumber the record, but the bill of exceptions, if a party intends to predicate error upon the sustaining or overruling of challenges for cause, should, at least, contain the full examination of each juror whose qualifications are in question, and the action taken as to peremptory challenges. It is elementary that, when an appellant asks the reversal of a judgment on account , of an alleged error assigned, the record of the cause filed in this court must *169affirmatively show the existence of error without the aid of any matter or statement not properly a part of the record. Hudson v. Densmore, 68 Ind. 391; Burt v. Panjaud, 99 U. S. 180; Hauser v. Both, 37 Ind. 89; Organ v. State, 26 Miss. 78; State v. Chee Gong, 17 Or. 635; Morrill v. Taylor, 6 Neb. 236; McClure v. Lavender, 21 Neb. 181.
When the case was submitted, our attention was not called to this condition of the record, and the opinion dealt with the questions presented by the plaintiff in error in his argument and brief; the court assuming from the points raised that the record contained the necessary proof. In the brief filed in support of the motion for rehearing our attention was called for the first time to the case of Thurman v. State, 27 Neb. 628, in which a conclusion the reverse of that announced in the opinion upon this point had been reached. If the record had contained evidence supporting the argument made, it then would have been necessary and proper to consider the points raised in the light of this case, but, under the well established and necessary rules of practice, we are satisfied that all that portion of the syllabus and of the opinion dealing with the impaneling of the jury should be vacated and set aside, the question not being presented by the record in the case, and this is accordingly done.
It is said that, since we inadvisedly treated this matter as being in the record, we should continue to do so, so that the plaintiff may have a new trial, and that this is a capital case; but, as was pointed out in the opinion, the defendant was tried by 12 men to each of whom he made no objection at the time of the trial. It was, apparently, a jury of fair and impartial men. Did the record indicate otherwise, it would be our duty in such a case as this to overlook technical rules in order to secure him a trial before a fair and impartial jury, but in our judgment it does not só indicate. It is equally our duty not to set aside or disregard settled principles in order to raise technical difficulties or obstructions to the due course of *170justice, even though the penalty is such as is commensurate with the awful crime.
We fully indorse the statements in the opinion of Judge Barnes as to the proofs of guilt and absence of evidence that the accused was deprived of a fair trial. Though the evidence was circumstantial in so far that no witness saw the actual death blows struck, yet the overwhelming mass of incriminating circumstances fully justifies and sustains the verdict.
A number of other points are presented in the briefs and at the argument upon the motion, but we think none are of such merit as to warrant a rehearing.
For these reasons, the former opinion and syllabus are modified so as to vacate that portion treating of the impaneling of the jury, and the motion for a rehearing is
Overruled.
Barnes, J., and Root, J., concur.
Rose, J., not sitting.